     Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 1 of 11

 1     XAVIER BECERRA
       Attorney General of California
 2     VINCENT DICARLO
       Supervising Deputy Attorney General
 3     BERNICE L. LOUIE YEW, State Bar No. 114601
       Deputy Attorney General
 4     E-mail: Bernice.Yew@doj.ca.gov
       EMMANUEL R. SALAZAR, State Bar No. 240794
 5     Deputy Attorney General
       E-mail: Emmanuel.Salazar@doj.ca.gov
 6      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833-4252
 7      Telephone: (916) 621-1835
        Fax: (916) 274-2929
 8
       Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
       UNITED STATES OF AMERICA, et al., ex         2:12-CV-1699 KJM EFB
14     rel. LOYD F. SCHMUCKLEY, JR.,
                                                    EXHIBIT A TO DECLARATION OF
15                                 Plaintiffs,      EMMANUEL R. SALAZAR

16                    v.

17
       RITE AID CORPORATION,
18
                                   Defendant.
19

20     STATE OF CALIFORNIA ex rel. LOYD F.
       SCHMUCKLEY, JR.,
21
                                   Plaintiff,
22
                      v.
23
       RITE AID CORPORATION,
24
                                   Defendant.
25

26

27

28

                       EXHIBIT A TO DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
         Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 2 of 11

XAVIER BECERRA                                                        State of California
Attorney General                                               DEPARTMENT OF JUSTICE

                                                                  BUREAU OF MEDI-CAL FRAUD AND ELDER ABUSE
                                                                          2329 GATEWAY OAKS DRIVE, SUITE 200
                                                                                   SACRAMENTO, CA 95833-4252

                                                                                       Telephone: (916) 621-1835
                                                                                        Facsimile: (916) 274-2929
                                                                                     Emmanuel.Salazar@doj.ca.gov


                                             August 24, 2018


      VIA EMAIL ONLY

       Tera M. Heintz
       Michael Q. Eagan
       MORGAN, LEWIS & BOCKIUS, LLP
       One Market, Spear Street Tower
       San Francisco, CA 94105-1596

       Wm. Paul Lawrence, II
       WATERS & KRAUS, LLP
       37163 Mountville Road
       Middleburg, VA 20117

      RE: State of California, et al., ex rel. Loyd F. Schmuckley, Jr. v. Rite Aid Corp.
          No. 2:12-cv-1699 KJM EFB (E.D. Cal.)

      Dear Counsel:

           We provide this letter in our continued meet-and-confer efforts relating to Rite Aid’s
      Special Interrogatories, Set One, and Request for Production of Documents, Set One.

           General objections

           The stated general objections apply to each response. Does Rite Aid prefer that we amend
      our responses by copying and pasting the general objections to each response?

           Objections to definitions

            “CODE 1 DRUGS”. We have narrowed and applied our interpretation of CODE 1
      DRUGS, as stated in our response. Any extension beyond our interpretation, to us, would lead
      to discovery of irrelevant materials and would be overly burdensome to California.

            “YOU,” “YOUR,” AND “STATE”. We have narrowed and applied our interpretation, as
      stated in our response. In this action, the Bureau of Medi-Cal Fraud & Elder Abuse (BMFEA)
      under the Office of the Attorney General represents the State of California, as provided under
   Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 3 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 2


the California False Claims Act, Cal. Gov’t Code § 12652(a), and our legislative mandate, Cal.
Gov’t Code § 12528(a). We do not represent any state department, division, or political
subdivision; no state department, division, or political subdivision is our client.

     Responses to Rite Aid’s Interrogatories, Set One

     Response to Interrogatory No. 1

       First, we never contended DHCS is a client. We therefore have not claimed and are not
claiming an attorney-client privilege over communications with DHCS. Rather, our
communications with DHCS during our confidential investigation and during this litigation are
protected by the work-product doctrine and investigative privilege. Furthermore, our
communications with the U.S. Attorney’s Office, relator, and relator’s counsel are confidential
and protected under the common-interest privilege, joint investigation/prosecution privilege,
and work-product doctrine. Relator’s communications with relator’s counsel are confidential
and protected under the attorney-client privilege and, if communicated with California during
our investigation and in this litigation, are similarly protected under common-interest privilege,
joint investigation/prosecution privilege, and work-product doctrine.

    Second, there is no waiver of any privilege. What we stated in our response was all we
know and all that was relayed to California’s sampling expert Michael Petron.

      Third, we believe that the selection of drugs that would comprise the universe is not
relevant to the determination of whether the sampling methodology in this matter is statistically
valid. Does your expert contend that it is? And if so, how? Related, as stated in our complaint,
more than 10 million pharmacy claims are submitted each year to Medi-Cal. The government is
reasonably entitled to and practically must factor different criteria to determine and narrow the
affected universe of claims that were prone or susceptible to a provider’s alleged fraud and that
could be subjected to sample testing.

      Notwithstanding, California is willing to stipulate to allow Rite Aid to depose at any time
the persons involved with the drug selection process in connection with the claim universe.

     Responses to Interrogatory No. 3, 4, 5, 6, 7, 8, 9 and 13

      We think we have answered these Interrogatories as straightforward, current, and
complete as we can under the circumstances. See also our past productions of medical records
and pharmacy records and the cover letters enclosed therewith, identifying the sample claims
that we believe are false and the grounds therefor. Please explain how we can better respond to
this Interrogatory under the circumstances so we may be able to consider how to best move
forward.

     Rite Aid’s Responses to Rite Aid’s Request for Production, Set One
   Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 4 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 3


     Privilege Objection

      We have explained in the above our objection based on privilege. Regarding your
suggestion of creating a privilege log, we cannot at this time agree to a 45-day timeline. A
timeline will depend on the scope of potentially responsive documents. See also below
Responses to Request for Production Nos. 40 and 42.

     Response to Request for Production No. 1

     If Rite Aid insists on obtaining non-anonymized data, we require amending the HIPAA
QPO. Rite Aid’s proposed revision of only including personal identifying information (PII) as
covered under the HIPAA QPO is inadequate.

      The PII of hundreds of thousands of beneficiaries that are part of the claim universe
(Medi-Cal claims data) implicate privacy concerns greater in scope and magnitude than the PII
of several hundreds of beneficiaries that are part of the sample (medical records). The parties
stipulated to the February 8, 2018 HIPAA QPO to expressly address the privacy concerns
relating to the latter. The parties also stipulated that the February 8, 2018 HIPAA QPO does not
“confer blanket protections.” Nothing prohibits the parties to reasonably amend the February 8,
2018 HIPAA QPO to address the former.

     With Rite Aid’s demand to obtain non-anonymized Medi-Cal claims data, we require Rite
Aid and its attorneys and experts to treat the PII just as they would and must respectively as a
“covered entity” and “business associates” under HIPAA. These terms must be included in the
amended HIPAA QPO.

      On July 18, 2018, we provided Rite Aid with a draft, also attached herein for your
convenience, of the proposed amendments to the HIPAA QPO. While we will need to obtain
BMFEA and DHCS approval of any further proposed changes thereto, we believe we may be
able to delete proposed amendment no. 5 which addresses anonymization. Notify us if the draft
without amendment no. 5 is acceptable, and we will seek and/or facilitate the requisite
approvals. Otherwise, please track your proposed changes in the draft.

     Response to Request for Production No. 2

     See Response to Request for Production No. 1.

     Response to Request for Production No. 3

      We believe that compiling, preparing, and producing medical records, some of which are
voluminous, for sample claims that California will not pursue as a “false claim” based on the
beneficiary’s diagnosis would be overly burdensome. Notably, we may decide not to pursue
the sample claim as a “false claim” not necessarily because the beneficiary actually had the
qualifying Code 1 diagnosis at the time of dispensing. For example, sometimes the medical
   Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 5 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 4


records in our possession and custody are from providers that were not the actual prescriber
related to the sample claim. As another example, some do not contain the relevant time period
and the provider had already purged the records for the relevant time period.

     Please explain therefore why it would be relevant to Rite Aid’s defense to obtain medical
records for sample claims that California will not pursue as a “false claim” based on falsity
regarding the beneficiary’s diagnosis.

     Moreover, the review and examination of underlying pharmacy and medical records is
ongoing. Logically, we will not be able to determine what sample claims are “compliant” or
“contradictory” until we conclude the ongoing review and examination.

      Nevertheless, with or without review and examination of the medical records obtained by
third-party subpoenas, per our agreement, on an ongoing basis, we have produced and will
continue to serve copies of any and all such medical records. We also, on an ongoing basis,
have disclosed and will continue to disclose the copies of medical records for sample claims
that we will contend are false based on a lack of a qualifying Code 1 diagnosis.

     Response to Request for Production No. 4

     See Response to Request for Production No. 3.

     Response to Request for Production No. 5

     See Response to Request for Production No. 3.

     Response to Request for Production No. 6

      As explained above, we are not pursuing this California False Claims Act (“CFCA”)
action on behalf of DHCS. BMFEA has a separate and independent mandate under Cal. Gov’t
Code §§ 12528(a) and 12652(a). DHCS is not a client; we do not claim an attorney-client
privilege over our communications with DHCS. The work-product doctrine and investigative
privilege protects from disclosure our impressions and opinions from our communications with
DHCS.

      Second, DHCS is not “the only State of California agency with an interest in any potential
recovery” resulting from a highly probable finding of Rite Aid’s CFCA liability. Generally,
allocation of proceeds from CFCA actions follows Cal. Gov’t Code § 12652, subds. (g) and (j).
The United States’ share of proceeds follows the Federal Medical Assistance Percentages
(FMAP) and the Deficit Reduction Act (DRA). Relator under the CFCA and the federal FCA is
also entitled to a share of proceeds.

       Third, we do not understand what Rite Aid meant as respects Michael Eagan’s statement,
“It is inherently inequitable for the State to obtain and rely upon certain selected DHCS records
   Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 6 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 5


to prosecute its action . . . .” We believe we have cited in our complaint the documents we plan
to offer as evidence in this action. With respect to DHCS, those documents are publicly
available, such as Medi-Cal regulations, manuals and the Contract Drug List (CDL), or are
documents already available to Rite Aid, such as Medi-Cal provider agreements, CMC
agreements, and the CDL. We currently do not plan to offer as evidence a DHCS document
that is not already available to Rite Aid. Please cite examples if Rite Aid believes we are
missing anything.

      Related, to the extent Rite Aid generated and has possession, custody and control of the
documents it seeks by this request, in our view, it would be inherently inequitable to burden
California to try to obtain these documents from DHCS to benefit Rite Aid. What is most
egregious is that Rite Aid has not even disclosed one example of such related documents to
guide California yet expects BMFEA to blindly carry out for Rite Aid a massive fishing
expedition on a separate state agency.

     Fourth, we do not have direct access to these documents. We have to navigate and go
through DHCS. As the MOU between DHCS and BMFEA provides, any cooperation from
DHCS must be founded upon a good-faith, reasonable belief that complying with a request
would be useful in carrying out BMFEA’s investigations. In this case, while we have some
obligation to evaluate potential defenses before initiating and continuing to prosecute an action,
we are not and will not conduct Rite Aid’s overall defense.

       In connection with Rite Aid’s TAR-based defense, as discussed in our opposition to Rite
Aid’s motion to dismiss, we believe Rite Aid’s reliance on its TAR-based arguments and past
case experience dealing with TARs is misplaced. See also United States v. Celgene Corp., 226
F. Supp. 3d 1032, 1050 (C.D. Cal. 2016). The falsity here lies on Rite Aid’s false use of Code 1
override codes, where Rite Aid affirmed that it met the Code 1 diagnosis requirements but, in
fact, it did not.

      Notwithstanding, to further our meet-and-confer effort, as stated, we are willing to
stipulate to allow Rite Aid to subpoena DHCS to seek potentially responsive documents and/or
conduct a deposition relating to this request. We nonetheless reserve all rights to quash any
such subpoena or move for a protective order. DHCS may also seek to quash or move for a
protective order.

      To avoid unnecessary motion practice, we have again reached out and further discussed
with DHCS a potential meeting with Rite Aid will at minimum provide Rite Aid with an
opportunity to narrowly tailor its subpoena at the outset. DHCS has reconsidered and will
participate in such a call with Rite Aid. We will inform you of DHCS’s and our available dates.

      Finally, if Rite Aid identifies particular sample claims and provides related documents
that may support its TAR-related arguments, BMFEA may be able to request and obtain from
DHCS TAR-related documents for these specified sample claims.
   Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 7 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 6



     Response to Request for Production No. 7

     The production is all we have in our possession, custody and control and that may be
potentially responsive to the request. We only have these pertinent pages; we do not have the
whole CDLs. We will not perform for Rite Aid. We are not aware of any online repository.

      Moreover, Rite Aid should have copies of these Code 1 restrictions and should have
regularly updated its computer-based dispensing program whenever Medi-Cal publishes updates
to the CDL. Did Rite Aid fail to keep or update the Code 1 restrictions in its computer-based
dispensing system?

     Response to Request for Production No. 8

     See Response to Request for Production No. 7.

     Response to Request for Production No. 9 - 16

     See Response to Request for Production No. 6.

     Response to Request for Production No. 17

     See Response to Request for Production No. 3.

      Also, discovery is still on its early stages with respect to this request, and we will certainly
identify responsive documents upon Rite Aid’s further production of potentially responsive
documents. Nonetheless, California’s complaint also cites additional documents on which
California plans to rely to prove scienter. See Response to Interrogatory No. 5.

     Response to Request for Production No. 18

     See Response to Request for Production No. 3.

     Response to Request for Production No. 19

     See Response to Request for Production No. 3.

      Also, discovery is still on its early stages with respect to this request, and we will certainly
identify responsive documents upon Rite Aid’s further production of potentially responsive
documents. Nonetheless, California’s complaint also cites additional documents on which
California plans to rely to prove materiality. See Response to Interrogatory No. 6.

     Response to Request for Production No. 20
   Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 8 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 7


     See Response to Request for Production No. 6.

     Response to Request for Production No. 21

     We do not understand your objection to our response here. We provided all potentially
responsive documents in our possession, custody or control.

     Response to Request for Production No. 22

     See Response to Request for Production No. 3.

     Response to Request for Production No. 23-29

     See Response to Request for Production No. 6.

     Response to Request for Production No. 31

     See Response to Request for Production No. 6.

      Note that we only have access to paid claims data; we do not have access to denied claims
data. In addition, the only data field that may identify a TAR from our accessible paid claims
data are the associated TAR Control Numbers (TCN). We do not understand how the claims
data showing the TCN would help Rite Aid’s defense. The TAR control number would not
show the reason for granting the underlying TAR. Moreover, the underlying TAR may be for a
different drug, which may or may not be a CODE 1 DRUG included in the claim universe in
this action.

      Also note that while there may be approved TCNs associated with certain other claims for
the beneficiary for the corresponding CODE 1 DRUG prescribed by the same prescriber,
California may not be pursuing that sample claim as a false claim because Rite Aid performed
and documented the requisite Code 1 review and the prescriber actually prescribed the Code 1
drug for the qualifying Code 1 diagnosis restriction. Hence, the TAR beneficiary CDR that may
be produced would become irrelevant.

     Moreover, in order for California to produce non-redacted and non-anonymized Medi-Cal
claims data, we need an amended HIPAA QPO, as explained and proposed above. Without an
amended HIPAA QPO, the beneficiary CDRs we will produce will redact PII.

      Nevertheless, the TAR-related data requested here is new to us and has not been provided
to any expert. Rite Aid also has been able to match prescriptions to the sample claims without
PII and with only the date of service, store information, and prescription number. Can Rite Aid
further explain its “necessity” for PII in connection with the TAR-related data?

     We will serve next week a first batch of responsive beneficiary claim detail reports
   Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 9 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 8


(CDRs). We will continue to prepare the rest of the available beneficiary CDRs and will
produce them on a rolling basis. We believe we will be able to complete production of
potentially responsive documents by the end of October.

     Response to Request for Production No. 32

     See Response to Request for Production No. 6.

      Note that we only have access to paid claims data; we do not have access to denied claims
data. In addition, the only data field that may identify a TAR from our accessible paid claims
data are the associated TAR Control Numbers (TCN). We do not understand how the claims
data showing the TCN would help Rite Aid’s defense. The TCN would not show the reason for
granting the underlying TAR. Moreover, the underlying TAR may be for a different drug,
which may or may not be a CODE 1 DRUG included in the claim universe in this action.

       Notwithstanding, before we can evaluate the burdens on our computer system and our
staff and determine whether we can adequately respond to Rite Aid’s request, Rite Aid must
identify the data fields and the data query to properly extract the requested Medi-Cal claims
data.

    Finally, in order for California to produce anonymized Medi-Cal claims data, we need an
amended HIPAA QPO, as explained and proposed above.

     Response to Request for Production No. 33

     See Response to Request for Production Nos. 6, 31 and 32.

     Response to Request for Production No. 34

     See Response to Request for Production Nos. 6, 31, and 32.

      More importantly here, we do not have the capacity to run this enormous data request in
connection with the claim universe. This process will involve extracting, reviewing and
preparing for production the beneficiary CDRs of more than 200,000 beneficiaries. It will take
years and will halt BMFEA’s data extractions for all other fraud investigations.

      We therefore can and will only review and prepare for production beneficiary CDRs in
connection with the sample. We believe we already have almost all (around 95%) of the
beneficiary CDRs in our possession and custody. We will obtain the beneficiary CDRs for the
beneficiaries in our sample that we do not currently have in our possession and custody. Note
that the review and preparation for production of the planned first batch of beneficiary CDRs in
our possession and custody have already taken more than 3 days. This involved reviewing the
beneficiary CDRs related to 341 sample claims and preparing for production the responsive
beneficiary CDRs. It would have taken significantly longer if we still had to first obtain the
  Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 10 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 9


beneficiary CDRs. Thus, we will not obtain any beneficiary CDR beyond our sample.

     Response to Request for Production No. 35

     See Response to Request for Production Nos. 6.

     Response to Request for Production No. 37

     See Response to Request for Production 3.

     Response to Request for Production No. 38

     We will further review this request and will respond, if necessary, in connection with
objections relating to pending court seals and law enforcement investigations.

     Response to Request for Production No. 39

      The medical records produced on April 5, May 5, June 13, and July 31 each included
reports of investigations and declarations that detail our process of obtaining the medical
records. In addition, the medical records also included certifications or affidavits from the
custodians of the respective medical records. Such certifications or affidavits are also included
in the medical records produced on April 5, May 7, June 12, and July 31.

      We will go through each of these past productions and identify the Bates stamp numbers
of the reports, declarations, certifications and affidavits. We will do the same, moving forward,
with any future related productions.

     Response to Request for Production No. 40

     The request as currently drafted only included relator and did not include his counsel.
Other than the pre-filing complaint, we do not have any further documents relating to
communications between BMFEA and relator.

      Rite Aid, in its August 10, 2018 letter, newly indicated that this request seeks documents
relating to communications between BMFEA and relator’s counsel. Please serve a new request
reflecting so and we will officially address it then.

      Note that our communications with relator’s counsel are privileged under the common-
interest doctrine, joint investigation/prosecution privilege, work–product doctrine and attorney-
client privilege. We doubt whether we would be required to create a privilege log for all such
communications between us and relator’s counsel. That would be overly burdensome and has
no other purpose but to harass plaintiffs. We may consider creating a privilege log if Rite Aid
proposes manageable keywords or search terms and narrows the scope of this request.
  Case 2:12-cv-01699-KJM-EFB Document 217-1 Filed 06/14/19 Page 11 of 11
MORGAN, LEWIS & BOCKIUS, LLP, et al.
August 24, 2018
Page 10


     Response to Request for Production No. 41

     See Response to Request for Production No. 6.

     Response to Request for Production No. 42

     See Response to Request for Production No. 6.

     We apologize for any confusion. Our August 7, 2018 production is and should be in
response to Request for Production Nos. 40 and 43, not 42.

                                         Sincerely,

                                         /s/ Emmanuel R. Salazar

                                         EMMANUEL R. SALAZAR
                                         Deputy Attorney General
                                         Bureau of Medi-Cal Fraud and Elder Abuse

                                 For     XAVIER BECERRA
                                         Attorney General
